The primary reason for allowance is that the cited prior art does not disclose a two tissue product including a first tissue ply having a first effective machine direction length (MD Length), a second tissue ply having a plurality of macrofolds and a second MD Length; and a plurality of perforations spaced apart from one another in the MD and defining a plurality of sheets having a sheet length (L) therebetween; wherein the first MD Length is equal to the sheet length (L) and the second MD Length is about 200 percent of the sheet length (L) (claim 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.  
/MARK HALPERN/Primary Examiner, Art Unit 1748